517 F. Supp. 2d 1364 (2007)
In re: ALLIANZ LIFE INSURANCE CO. OF NORTH AMERICA DEFERRED ANNUITY MARKETING AND SALES PRACTICES LITIGATION.
MDL No. 1884.
United States Judicial Panel on Multidistrict Litigation.
October 10, 2007.
Before JOHN G. HEYBURN II, Chairman, D. LOWELL HENSEN, J. FREDERICK MOTZ, ROBERT L. MILLER, JR., KATHRYN H. VRATIL, DAVID R. HANSEN, ANTHONY J. SCIRICA, Judges of the Panel.

ORDER DENYING TRANSFER
JOHN G. HEYBURN II, Chairman.
Before the entire Panel: Plaintiffs in two actions pending in the Central District of California have moved, pursuant to 28 U.S.C. § 1407, to centralize this litigation in that district. This litigation currently consists of those two actions and three other actions pending in the Eastern District of Arkansas, the Southern District of California, and the District of Minnesota, respectively, as listed on Schedule A.[1] Common defendant Allianz Life Insurance Co. of North America (Allianz) and plaintiffs in the three other actions all oppose centralization. In the alternative, Allianz *1365 and plaintiffs in the action pending in the District of Minnesota advocate centralization in that district.
On the basis of the papers filed and hearing session held, we are not persuaded that Section 1407 centralization would serve the convenience of the parties and witnesses or further the just and efficient conduct of this litigation. Four of the five actions in this docket are at a significantly advanced stage. Classes have been certified in those four actions, and fact discovery has been completed (or is nearing completion) in three of them. The fifth action, pending in the Eastern District of Arkansas, has been stayed pending the resolution of the two Central District of California actions. The proponents of centralization have failed to convince us that any remaining and unresolved common questions of fact among these five actions are sufficiently complex and/or numerous to justify Section 1407 transfer at this time. Alternatives to transfer exist that may minimize the possibility that any yet-to-be completed discovery might be duplicative or that rulings on any outstanding pretrial issues might be inconsistent. See, e.g., In re Eli Lilly and Co. (Cephalexin Monohydrate) Patent Litigation, 446 F. Supp. 242, 244 (J.P.M.L.1978); see also Manual for Complex Litigation, Fourth, § 20.14 (2004).
IT IS THEREFORE ORDERED that the motion, pursuant to 28 U.S.C. § 1407, for centralization of these five actions is denied.
SCHEDULE A
Eastern District of Arkansas
Harold C. Jones, et al. v. Allianz Life Insurance Co. of North America, C.A. No. 4:07-145
Central District of California
Vida F. Negrete, etc. v. Allianz Life Insurance Co. of North America, CA. No. 2:05-6838
Carolyn B. Healey v. Allianz Life Insurance Co. of North America, C.A. No. 2:05-8908
Southern District of California
Anthony J. Iorio, et al. v. Asset Marketing Systems, Inc., et al, C.A. No. 3:05-633
District of Minnesota
Linda L. Mooney, et al. v. Allianz Life Insurance Co. of North America, C.A. No. 0:06-545
NOTES
[1]  The Panel has been notified of one additional related action, pending in the Northern District of Mississippi.